If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



In re ARD, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 22, 2022
               Petitioner-Appellee,

v                                                                    No. 357044
                                                                     Berrien Circuit Court
ARD,                                                                 Family Division
                                                                     LC No. 2019-000593-DL
               Respondent-Appellant.


Before: MURRAY, P.J., and O’BRIEN and REDFORD, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order of disposition removing him from his
mother’s care and placing him in a residential treatment program following jury trial adjudications
of three counts of second-degree criminal sexual conduct, MCL 750.520c(1)(a) (person under 13).
For the reasons set forth in this opinion, we affirm.

       This case arises out of sexual assaults of EK—a minor—by respondent on multiple
occasions in 2019. A petition was filed against respondent, alleging that respondent came within
the provisions of MCL 712A.2 because respondent engaged in sexual contact with a child under
13 years old, contrary to MCL 750.520c(1)(a). Charges against respondent included three counts
of second-degree criminal sexual conduct. A referee authorized the petition and found that
respondent came within the provisions of MCL 712A.2. Before the jury trial, the trial court
ordered that respondent remains under the supervision of the court and in the custody of his mother.

       At the conclusion of the jury trial, the jury adjudicated respondent responsible for three
counts of second-degree criminal sexual conduct. The court allowed respondent to remain in the
care and custody of his mother, Stephanie Bills, because there had been no problems during these
proceedings with regard to respondent’s conduct.




                                                -1-
        The parties later appeared before the court for a dispositional hearing. The court considered
the seriousness of the offenses committed by respondent and the prolonged nature of these offenses
against EK. The court also considered respondent’s failure to admit guilt to his crimes, and that
respondent continued to contact EK’s family members and argue about his offenses, which
displayed a lack of empathy. The court found that a residential placement would be appropriate
because it did not seem appropriate for respondent to remain in the care of his mother, who also
denied respondent’s guilt of the convicted offenses, and because specialized services would be
more available outside the home. The court adjourned the dispositional hearing to allow time for
the juvenile probation office to recommend a residential treatment.

        At a continued dispositional hearing, Tracy Cagle, the probation officer assigned to
respondent’s case, stated that she believed that a community-based program “would work.” The
court was concerned about a community placement because of the denials of respondent’s guilt by
both respondent and his mother.

        Bills testified that respondent was doing “a lot better” since the beginning of his probation,
and he was making better choices in school. Further, Bills stated that respondent listened to her
and followed her guidance. There had been no signs of incorrigible behavior or deviancy over the
previous year with regard to respondent. However, Bills continued to deny that respondent
committed the offenses at issue in this matter. Bills stated that she believed it was in respondent’s
best interest if he remained in her care.

        Cagle testified that she originally noted in her dispositional report that she was considering
community-based treatment for respondent, and she recommended that respondent participate in
outpatient therapy through Lincoln Therapeutic. Cagle stated that her current recommendation
was that respondent be placed at Wolverine Secure—a residential treatment program—though the
Lincoln Therapeutic evaluation did not recommend residential treatment. Cagle changed her
recommendation because she believed the court was dissatisfied with her original report. Cagle
stated that respondent had completed all of the terms and conditions set forth by the court for his
probation and noted that he attends online school. Respondent received a low-risk score on the
Youth Assessment and Screening Instrument (YASI) test, which—in Cagle’s opinion—put the
court in a position to leave respondent in the community and not in a residential placement. Cagle
stated that she believed the court “wanted residential treatment,” though she believed that
respondent would benefit from outpatient treatment rather than a secure placement.

        The court noted that it had concerns regarding respondent’s serious behavior. The court
stated that, while respondent had not committed any new criminal offenses since the incidents
involving EK, he did have a previous adjudication for second-degree home invasion. The court
reasoned that respondent needed more help than he could receive in the community, and expressed
concern over respondent’s and Bills’s denials regarding respondent’s adjudications. The court
found “it hard to believe that outpatient therapy [was] going to be able to provide [respondent]
with quite frankly any benefit” while he remained in Bills’s care. The court also referenced
respondent’s inappropriate social media messages to EK’s family members, which indicated that
respondent had not “matured,” was not open to moving past this incident, and those instances
occurred while in Bills’ care.




                                                 -2-
        For these reasons, “including the very serious nature of this offense and the hope that
[respondent’s] placement in a residential facility will be able to promote his rehabilitation in a
more effective way than remaining” in his mother’s care, the court ordered that respondent receive
a residential placement. The court found it to be contrary to respondent’s welfare to remain in his
mother’s home because the “supervision in home [had] been inadequate to control him and address
his needs with regard to his own mental and emotional harm and [placed] him[self] and others at
risk of continued harm.”

       Respondent argues that the trial court abused its discretion when it ordered respondent to
be removed from his parent and placed in a private institution or agency contrary to MCL 712A.18.

        “The trial court’s entry of an order of disposition in a juvenile-delinquency proceeding is
reviewed for an abuse of discretion, while its factual findings are reviewed for clear error.” In re
Diehl, 329 Mich App 671, 687; 944 NW2d 180 (2019). “A trial court abuses its discretion when
it chooses an outcome falling outside the range of principled outcomes.” Id. (quotation marks and
citation omitted). “This Court will reverse a trial court’s finding of fact only if this Court is left
with a definite and firm conviction that a mistake has been made.” Id. (quotation marks and
citation omitted). “[T]his Court reviews de novo the interpretation of statutes and court rules.” Id.

       MCL 712A.18(1), in relevant part, provides:

               (1) If the court finds that a juvenile concerning whom a petition is filed is
       not within this chapter, the court shall enter an order dismissing the petition. Except
       as otherwise provided in subsection (10), if the court finds that a juvenile is within
       this chapter, the court shall order the juvenile returned to his or her parent if the
       return of the juvenile to his or her parent would not cause a substantial risk of harm
       to the juvenile or society.

MCL 712A.18(1) then provides that a trial court may enter a number of orders of disposition that
are “appropriate for the welfare of the juvenile and society in view of the facts proven and
ascertained . . . .” Id. MCL 712A.18(1)(e) provides, in relevant part, that a court may

       [C]ommit the juvenile to a public institution, county facility, institution operated as
       an agency of the court or county, or agency authorized by law to receive juveniles
       of similar age, sex, and characteristics. If the juvenile is not a ward of the court,
       the court shall commit the juvenile to the department or, if the county is a county
       juvenile agency, to that county juvenile agency for placement in or commitment to
       an institution or facility as the department or county juvenile agency determines is
       most appropriate, subject to any initial level of placement the court designates.

Alternative orders may be issued by a trial court under MCL 712A.18(1), including orders to
“[p]lace the juvenile on probation, or under supervision in the juvenile’s own home or in the home
of an adult who is related to the juvenile.” MCL 712A.18(1)(b).

       The trial court’s dispositional orders must be “appropriate for the welfare of the juvenile
and society in view of the facts proven and ascertained,” MCL 712A.18(1), and the trial “court has
broad authority in effectuating dispositional orders once a child is within its jurisdiction.” In re



                                                 -3-
Sanders, 495 Mich 394, 406; 852 NW2d 524 (2014).                Further, “the orders are afforded
considerable deference on appellate review . . . .” Id.

        The trial court did not abuse its discretion when it ordered respondent into a residential
placement because, pursuant to MCL 712A.18(1)(e), the court was expressly authorized to enter
this order. Therefore, it cannot be said that the trial court chose “an outcome falling outside the
range of principled outcomes.” In re Diehl, 329 Mich App at 687. In addition, the order entered
by the trial court was “appropriate for the welfare of [respondent] and society.” MCL 712A.18(1).

         The jury adjudicated respondent responsible for three counts of second-degree criminal
sexual conduct, which involved respondent sexually assaulting an eight-year-old child on several
occasions. The court also referenced a prior incident in which EK claimed she was touched
inappropriately by respondent, though this matter was not prosecuted. Further, respondent
continued to maintain his innocence of these charges, and he had prior adjudications for second-
degree home invasion. The trial court noted that it was contrary to respondent’s welfare to remain
in Bills’s home because “supervision in [the] home [had] been inadequate to control him and to
address his needs with regard to his own mental and emotional harm and [placed] him and others
at [a] risk of continued harm.” The evidence supported the trial court’s conclusion.

        Respondent’s challenge is focused on the ordering of residential care, as opposed to
community care, where he could remain with Bills. Given the deference due to the trial court’s
familiarity with the parties, we conclude that the trial court did not abuse its discretion in finding
that residential placement was appropriate for respondent because this placement was appropriate
for his welfare and society, in part, because Bills—in addition to respondent—denied respondent’s
wrongdoing. Additionally, respondent would not be able to receive and benefit from the
specialized rehabilitative treatment at home as much as he could in a residential placement. This
is especially true because Bills did not believe that respondent needed to rehabilitate his behavior.
And, neither Bills nor Cagle were trained in psychosexual therapy, and respondent would have
greater access to children should he remain in Bills’s care. Respondent’s adjudication for second-
degree home invasion exhibited Bills’s failure to control or supervise respondent’s behavior.
Because of the severity and repeated nature of respondent’s conduct, it is not clear that respondent
could be effectively rehabilitated in Bills’s home. Respondent’s conduct over a long period of
time, as well as his failure to admit to, and lack of remorse for, his crimes—demonstrated by
messaging EK’s family members regarding his offenses and respondent’s presence at a skating
rink (while EK was there) in violation of a court order—reveal that the court did not abuse its
discretion when it ordered respondent into a residential placement as it was appropriate for the
welfare of both respondent and society.

       Respondent argues that the court ignored facts and principles that weighed against
respondent’s removal from his mother’s home. Respondent notes that Cagle recommended that
respondent participate in outpatient therapeutic treatment that would keep him in his mother’s care,
and that her recommendation that respondent be placed at Wolverine Secure, was not her original
recommendation.

        However, the trial court was not bound by expert reports regarding placement, and although
respondent had made some progress following his convictions as evidenced by Cagle’s testimony
that he had complied with the terms of his probation, the trial court made findings that respondent


                                                 -4-
would benefit from being out of his mother’s home because of Bills’s inadequate supervision. The
trial court did not abuse its discretion in placing less weight on respondent’s progress and good
behavior following his adjudication than on the severity of respondent’s crimes and his failure to
admit wrongdoing. In addition, the trial court properly considered respondent’s apparent lack of
remorse for his crimes—demonstrated by messaging EK’s family members regarding his offenses
and respondent’s presence at a skating rink while EK was there in violation of a court order.

       Affirmed.



                                                            /s/ Christopher M. Murray
                                                            /s/ Colleen A. O’Brien
                                                            /s/ James Robert Redford




                                               -5-